

115 HR 6642 IH: To amend title XIX of the Social Security Act to sunset the limit on the maximum rebate amount for single source drugs and innovator multiple source drugs.
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6642IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to sunset the limit on the maximum rebate amount for
			 single source drugs and innovator multiple source drugs.
	
		1.Sunset of limit on maximum rebate amount for single source drugs and innovator multiple source
			 drugs
 Section 1927(c)(2)(D) of the Social Security Act (42 U.S.C. 1396r–8(c)(2)(D)) is amended by inserting after December 31, 2009, the following: and before January 1, 2019,.
		